DETAILED ACTION
This action is responsive to the following communication: RCE filed on 01/26/202 that is associated with claim amendment filed on 12/02/2021.  This action is made non-final.
Claims 1-2, 4-20 are pending in the case.  Claims 1, 10 and 11 are independent claims.  Claim 3 is canceled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
			Response to Arguments/Remarks
5. 	Applicant’s arguments/remarks filed on 12/02/2021 have been considered but are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 13, 17 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 	Regarding claims 13 and 17, claims 13 and 17 recite “The computer-implemented method of claim 3 …”.  However, claim 3 has been canceled. As the result, claims 13 and 17 fail to contain a reference to a claim previously set forth and thus are rejected under 35 U.S.C. 112(d).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The examiner noticed that claims 13 and 17 recite the same limitations as dependent claims 6-7, respectively. Claims 6-7 depend on claim 1. For purpose of examination, claims 13 and 17 are interpreted as the dependent claims of claim 8. Like claims 6-7, claim 8 depends on claim 1.

					Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-2, 4, 6-14,16-18, 20 are rejected under 35 U.S.C. 103  as being unpatentable over Cullum et al. (US 2018/0114371; hereinafter Cullum), and further in view of Ravasz et al. (US 2021/0090331; hereinafter Ravasz). 
		Regarding claim 1, Cullum teaches A computer-implemented method (Fig. 6 & [0033]-[0041]), comprising:
		displaying on at least one display, a set of 3D objects (Fig. 6 & [0034], display 3-D objects, e.g., Fig. 1 & [0020]); 
		receiving from at least one input interface a selection by a user of at least one first 3D object belonging to said set (Fig. 6 & [0035], double-clicking an object both selects the object and activates the group function, e.g., right leg 128 in Fig. 1 or mid-base 126 in Fig. 2 & [0020] selected); 
		calculating a 3D projection of a first adjacent unselected object to said selection on said display (Fig. 6 & [0036]-[0038], step 606 to evaluate each object near the initially selected object recursively based on the projection of each adjacent unselected object; [0028], the projection of each adjacent unselected object needs to satisfy a criteria); 
		obtaining the outcome of a comparison of at least one size of said 3D projection to at least one threshold ([0042], Cullum teaches when user drags a box in the work/display area, any objects inside boxed area will become selected regardless of their depth in the scene, this suggests that objects are selected based on their projections, e.g., in X and Y axes, regardless their Z axis positions corresponding to their depths, therefore, the size of each object projection can be the projected length, height or area of the object, a comparison is made for the size of each object projection against the box length, height or area threshold in the evaluation step 606 of Fig. 6 in order to add or reject an object from the group seeded with the initial object selected in step 604 of Fig. 6); 
		while the outcome of said comparison is negative, a plurality of iterations of: 
			adding to or removing from said selection, at least one second 3D object, 
			calculating the 3D projection of a second adjacent unselected object to said selection on said display, and 
			obtaining the outcome of said comparison of said at least one size of said 3D projection to said at least one threshold (Fig. 6 & [0037], since evaluation each object near the initially selected object is done recursively, when said the size of first 3D object projection is falling within a given threshold like the dragged box area in [0042], the outcome of said comparison is negative, the first unselected object being evaluated in step 606 is added to said selection, i.e., the first unselected object becomes selected; the process repeats by evaluating the second 3D object projection, i.e., calculating the 3D projection of a second adjacent unselected object on said display, and obtaining the outcome of said comparison of said at least one size of said 3D projection to said at least one threshold; after the second adjacent unselected object become member of the group, another second adjacent unselected object can go through the same evaluation process); and 
		modifying appearance parameters of said selection ([0029], selected items to glow, change to a common color; [0040]-[0041] & Fig. 6 & step 610; [0045]).
		While it appears that Cullum suggests “calculating a 3D projection of said selection on said display” ([0026] & [0036], calculate distance between the exterior of two objects to be used against a set of criteria or threshold for object grouping; [0028], analyze projection of each object being evaluated and analyze projected objects as a group against a set of thresholds; [0038], objects projected onto X-Y plane as an example for analysis against a set of threshold in [0028]; [0042], all objects whose respective projected area falls within a box are selected),  the teachings of Ravasz can be relied upon for an explicit illustration of the claimed calculation. 			Ravasz is directed toward projection casting in virtual environments (see Ravasz: [title]). Ravasz teaches using projection to select and interact with objects ([abstract]).  Ravasz also teaches determining which objects selected by a current projection are above or below a threshold plane (Fig. 10 & [0088]-[0089]). Ravasz further teaches selecting different target objects of a projection based on different thresholds ([0099], a selection includes objects partially or fully encompassed by a projection based on thresholds, e.g., set threshold to include objects that are 30% or 100% encompassed by a projection).  Specifically, Ravasz teaches calculating a 3D projection of said selection on said display,  determining “a size of said 3D projection”,  and adding objects to said selection or removing objects from said selection according to the comparison of the 3D projection of said selection against a set of threshold (Fig. 31 & [0165], calculating a 3D projection of said selection to determine cone projection base area and diameter such as the area and diameter of cone base 3114 in Fig. 31, Fig. 31 shows objects 3108, 3110, 3112 and 3120 in “a 3D cone projection of a first selection” based on the determined first diameter of base 3114 of cone 3102 and less than 100% projection encompassment such that object 3110 is partially within area of 3114; when user sets a smaller second diameter threshold, the outcome of a size of the 3D cone projection of the first selection, e.g., the first diameter, as compared to the second diameter threshold is negative, as the result, objects 3120 and 3110 are removed from the first selection; adding objects into a 3D projection of a selection is a reverse process of removing objects from a 3D projection of a selection; Fig. 33 to Fig. 34 & [0166], object 3332 in Fig. 33 is added into cylinder projection in Fig. 34; [0099], add or remove from target objects based on user intent; the addition and removal of objects to/from a group can be done iteratively or individually in Cullum, so can be the evaluation of objects in Ravasz by gradually adjusting the diameter of cone/cylinder projection before reaching user intended target object selection). 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included various types and sizes of projection encompassment of objects to reach user intended target object selection taught by Ravasz in the iterative and automatic object grouping of Cullum to achieve the claim limitation. That is, the same object grouping result can be reached by replacing calculating a 3D projection of an adjacent unselected object to a selection on said display in the iterative object grouping of Cullum with calculating a 3D projection of said selection in Ravasz.  One would be motivated to make such a combination for users to select intended target objects by conforming projection of the selection to a set of criteria (Ravasz: [abstract] & [0051] & [0057] & [0119], identify and disambiguate objects and user intent; [0165] & [0099], select user intended target objects; Cullum: [0028], projected objects satisfy a criteria).

		Regarding claim 2, Cullum/Ravasz teaches The computer-implemented method of claim 1. Cullum, in view of Ravasz, teaches the limitation wherein said at least one second 3D object is determined according to said at least one threshold (Cullum: [0026] & [0028], a recursive process evaluates objects in the 3-D space according to a set of criteria such as distance threshold in [0026] including object projection criteria in [0028]; Ravasz: [0099],  thresholds to include objects that are 30%, 50%, 80% or 100% encompassed by a projection; [0165], diameter of base cone projection; [0042], box area as object selection threshold).

		Regarding claim 4, Cullum/Ravasz teaches The computer-implemented method of claim 1. Cullum, in view of Ravasz, teaches the limitation wherein adding to or removing from said selection, at least one second 3D object further includes adding, to said selection, at least one second 3D object in a vicinity of said 3D projection, or removing, from said selection, at least one second 3D object at an edge of said 3D projection (Cullum, in view of Ravasz: From Fig. 3 to Fig. 5 & [0032] by removing 3D objects, i.e., base objects 122, 126 & 120, at an edge of the 3D projection within bounding box 102 from the group in Fig. 3, before displaying a smaller bounding box 102 in Fig. 5; conversely, from Fig. 5 back to Fig. 3 by adding 3D objects in a vicinity of said 3D projection represented by bounding box 102, i.e., base objects 122, 126 and 120 in Fig. 5, before displaying a larger bounding box 102 in Fig. 3; Ravasz: Fig. 31 & [0165], objects 3110 and 3120 at circular edge of cone projection base 3114 are removed in order to satisfy a smaller diameter threshold to select only objects 3108 and 3112; conversely, objects 3110 and 3120 in the vicinity of the smaller diameter cone projection base are added to the selection of objects 3108 and 3112 when the projection diameter threshold becomes the larger diameter of cone projection base 3114 in Fig. 31; Fig. 33 to Fig. 34 & [0166], object 3332 in Fig. 33 is added into cylinder projection in Fig. 34).

		Regarding claim 6, Cullum/Ravasz teaches The computer-implemented method of claim 1. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a maximum distance between pixels of said 3D projection (Cullum: [0026], use the closest distance between the exterior of two objects as criteria or threshold for object grouping; Ravasz: [0165] & Fig. 31, use diameter of cone projection base 3114 as the size of 3D projection in Fig. 31, which is a maximum distance between pixels of said 3D circular projection. To a skilled artisan, distance within a computer display can be presented in unit of pixels).

		Regarding claim 7, Cullum/Ravasz teaches The computer-implemented method of claim 1. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a surface of said 3D projection (Cullum: [0042], since Cullum discloses that all objects whose respective projected area falls within a box are selected, surface/area of said 3D projection can be used as a size of 3D projection; Ravasz: [0165] & Fig. 31, although Ravasz expressly teaches the use of cone projection base diameter for target object selection, area of the cone projection base can also be used for the same purpose since a circular area equals 3.14 times (diameter/2)2).

	Regarding claim 8, Cullum/Ravasz teaches The computer-implemented method of claim 1. Cullum also teaches wherein said threshold is defined according to an angle of view of the user ([0018]-[0019], different views or perspectives can be displayed using controls such as an x-axis manipulator control 112, a y-axis manipulator control 114, and a z-translation control 116 in [0021] & Fig. 1; [0028], threshold criteria/threshold along the excluded axis which can be X axis, Y axis or Z axis depends on which projection plane is selected, thus, depends on which view/perspective is selected, the threshold can be different).

		Regarding claim 9, Cullum/Ravasz teaches The computer-implemented method of claim 1. Cullum, in view of Ravasz also teaches the limitation wherein said threshold is defined according to a precision of said selection by the user (Ravasz: [0099], a selection includes objects partially or fully encompassed by a projection, e.g., set threshold to include objects that are 30% or 100% encompassed by a projection, partial or full encompassment is a selection precision, threshold can be set differently based on the precision; [0165], number of target objects intended to be selected by a user is also ‘a precision of selection by a user’. For example, the most precise selection is  a single object selection; Cullum: [0017]&[0026]&[0030], when a single item is selected, e.g., when a group selection function is not activated, the precision is the highest, no other item can be grouped with the single selected item).

		Regarding claim 10, claim 10 is directed to the product containing computer-executable instructions that when executed by a computer system cause the computer system to implement a method of claim 1. Claim 10 is thus rejected with the same rationale as claim 1.

		Regarding claim 11, claim 11 is directed to the system which performs the method of claim 1. Claim 11 is thus rejected with the same rationale as claim 1.

		Regarding claim 12, Cullum/Ravasz teaches The computer-implemented method of claim 2. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a maximum distance between pixels of said 3D projection (Cullum: [0026], use the closest distance between the exterior of two objects as criteria or threshold for object grouping; Ravasz: [0165] & Fig. 31, use diameter of cone projection base 3114 as the size of 3D projection in Fig. 31, which is a maximum distance between pixels of said 3D circular projection. To a skilled artisan, distance within a computer display can be presented in unit of pixels).

		Regarding claim 13, Cullum/Ravasz teaches The computer-implemented method of claim wherein said at least one size is a maximum distance between pixels of said 3D projection (Cullum: [0026], use the closest distance between the exterior of two objects as criteria or threshold for object grouping; Ravasz: [0165] & Fig. 31, use diameter of cone projection base 3114 as the size of 3D projection in Fig. 31, which is a maximum distance between pixels of said 3D circular projection. To a skilled artisan, distance within a computer display can be presented in unit of pixels).

		Regarding claim 14, Cullum/Ravasz teaches The computer-implemented method of claim 4. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a maximum distance between pixels of said 3D projection (Cullum: [0026], use the closest distance between the exterior of two objects as criteria or threshold for object grouping; Ravasz: [0165] & Fig. 31, use diameter of cone projection base 3114 as the size of 3D projection in Fig. 31, which is a maximum distance between pixels of said 3D circular projection. To a skilled artisan, distance within a computer display can be presented in unit of pixels).

		Regarding claim 16, Cullum/Ravasz teaches The computer-implemented method of claim 2. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a surface of said 3D projection (Cullum: [0042], since Cullum discloses that all objects whose respective projected area falls within a box are selected, surface/area of said 3D projection can be used as a size of 3D projection; Ravasz: [0165] & Fig. 31, although Ravasz expressly teaches the use of cone projection base diameter for target object selection, area of the cone projection base can also be used for the same purpose since a circular area equals 3.14 times (diameter/2)2).

		Regarding claim 17, Cullum/Ravasz teaches The computer-implemented method of claim wherein said at least one size is a surface of said 3D projection (Cullum: [0042], since Cullum discloses that all objects whose respective projected area falls within a box are selected, surface/area of said 3D projection can be used as a size of 3D projection; Ravasz: [0165] & Fig. 31, although Ravasz expressly teaches the use of cone projection base diameter for target object selection, area of the cone projection base can also be used for the same purpose since a circular area equals 3.14 times (diameter/2)2).

		Regarding claim 18, Cullum/Ravasz teaches The computer-implemented method of claim 4. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a surface of said 3D projection (Cullum: [0042], since Cullum discloses that all objects whose respective projected area falls within a box are selected, surface/area of said 3D projection can be used as a size of 3D projection; Ravasz: [0165] & Fig. 31, although Ravasz expressly teaches the use of cone projection base diameter for target object selection, area of the cone projection base can also be used for the same purpose since a circular area equals 3.14 times (diameter/2)2).

		Regarding claim 20, Cullum/Ravasz teaches The computer implemented method of claim 2. Cullum, in view of Ravasz also teaches the limitation wherein said threshold is defined according to an angle of view of the user or a precision of said selection by the user(Cullum: [0018]-[0019], different views or perspectives can be displayed using controls such as an x-axis manipulator control 112, a y-axis manipulator control 114, and a z-translation control 116 in [0021] & Fig. 1; [0028], threshold criteria/threshold along the excluded axis which can be X axis, Y axis or Z axis depends on which projection plane is selected, thus, depends on which view/perspective is selected, the threshold can be different; [0017]&[0026]&[0030], when a single item is selected, e.g., when a group selection function is not activated, the precision is the highest, no other item can be grouped with the single selected item; Ravasz: [0099], a selection includes objects partially or fully encompassed by a projection, e.g., set threshold to include objects that are 30% or 100% encompassed by a projection, partial or full encompassment is a selection precision, threshold can be set differently based on the precision; [0165], number of target objects intended to be selected by a user is also ‘a precision of selection by a user’. For example, the most precise selection is  a single object selection ).
		
10.	Claims 5, 15, 19 are rejected under 35 U.S.C. 103 as being patentable over Cullum/Ravasz as applied to the claim 1 above, further in view of Brechner (US Patent 5825998; IDS of 12/17/2020).
	Regarding claim 5, Cullum/Ravasz teaches The computer-implemented method of claim 1. Although Cullum/Ravasz teaches displaying a set of 3D objects (Cullum: Fig. 6 & [0034], display 3-D objects, e.g., Fig. 1 & [0020]; Ravasz: Figs. 31-34, highlighted and non-highlighted objects form a set of 3D objects),  Cullum/Ravasz seems to be silent on the limitation wherein said set of 3D objects is organized as a tree, wherein said selection is defined as a node of the tree and includes children of the node.
	However, the prior art of Brechner can be relied upon for a teaching of the limitation. Brechner is directed toward method for controlling the level of detail displayed in a computer generated screen display of a complex structure (see Brechner: [title]). Brechner teaches selectively displaying sub objects of a root object based on a display capacity or threshold and object relationships ([abstract]). Specifically, Brechner teaches the limitation wherein said set of 3D objects is organized as a tree, wherein said selection is defined as a node of the tree and includes children of the node (Fig. 1 & [col 4, line 54-65], a complex structure with root and sub-assemblies, node or nodes of the tree can be selected; Fig. 6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cullum, Ravasz and Brechner in front of him/her before the effective filing date of the claimed invention, to include the tree assembly objects disclosed in Brechner in the user interface of Cullum/Ravasz and to allow object selection process to proceed according to parent-child relationship of the objects taught by Brechner.  One would have been motivated to make such a combination to selectively display amount of objects based on display capacity or threshold and object relationships within the assembly (Brechner: Fig. 1 & [col 4, lines 54-65]; Fig. 6 & [col 6, line 28] to [col 7, line 33]; Cullum: Fig. 1, objects in Fig. 1 can be hierarchical).
	Accordingly, Cullum/Ravasz/Brechner teaches the limitation wherein adding to said selection, at least one second 3D object, further includes defining a parent of the node as the selection, and wherein removing from said selection, at least one second 3D object, further includes defining a child of the node that comprises said first 3D object as the selection (Cullum/Ravasz, in view of Fig. 1 & [col 4, lines 54-65] and Fig. 6 & [col 6, line 28] to [col 7, line 33] of Brechner, display sub objects under root level progressively based on display capacity or threshold and whether the sub objects are parent nodes of other sub objects or child nodes at the tips of the tree assembly, therefore when such tree structure assembly is included in Cullum/Ravasz, when the root node is initially selected, a parent sub-node will be added before its child nodes, because the parent sub-node is closer to the root node than the child nodes of the parent sub-node; conversely, child nodes will be removed before their parent, to meet the preset projection threshold shown in [0026] & [0028] & [0042] of Cullum and Figs. 31-34 & [0165]-[0166] of Ravasz).

		Regarding claim 15, Cullum/Ravasz/Brechner teaches The computer-implemented method of claim 5. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a maximum distance between pixels of said 3D projection (Cullum: [0026], use the closest distance between the exterior of two objects as criteria or threshold for object grouping; Ravasz: [0165] & Fig. 31, use diameter of cone projection base 3114 as the size of 3D projection in Fig. 31, which is a maximum distance between pixels of said 3D circular projection. To a skilled artisan, distance within a computer display can be presented in unit of pixels).

		Regarding claim 19, Cullum/Ravasz/Brechner teaches The computer-implemented method of claim 5. Cullum, in view of Ravasz also teaches the limitation wherein said at least one size is a surface of said 3D projection (Cullum: [0042], since Cullum discloses that all objects whose respective projected area falls within a box are selected, surface/area of said 3D projection can be used as a size of 3D projection; Ravasz: [0165] & Fig. 31, although Ravasz expressly teaches the use of cone projection base diameter for target object selection, area of the cone projection base can also be used for the same purpose since a circular area equals 3.14 times (diameter/2)2).


Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
        	Josephson (US 2017/013956), [0185] & Figs. 1B-1F, select one or multiple objects.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179